United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 August 23, 2007

                                                        Charles R. Fulbruge III
                          No. 06-50682                          Clerk




            TRANSCAPITAL LEASING ASSOCIATES 1990-II, LP;
                   INTERNATIONAL BANCSHARES CORP.,
             a Texas Corporation, and Its Subsidiaries;
           IBS SUBSIDIARY CORP., a Delaware Corporation;
   INTERNATIONAL BANK OF COMMERCE, a Texas Banking Corporation;
                    IBC FINANCIAL SERVICES, INC.,
a Texas Corporation, a Partner Other than the Tax Matters Partner
      Formerly Known as Bancor Development Company of Laredo,

                                           Plaintiffs-Appellants,

                             versus

                    UNITED STATES OF AMERICA,

                                                Defendant-Appellee.




            ________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                         No. 5:01-CV-881
            _________________________________________
Before JONES, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*



       The court has considered appellants’ position in light of the

briefs, the oral argument, and pertinent portions of the record.

We find no reversible error of fact or law and affirm for essen-

tially the reasons stated by the district court.                                 Because the

transaction lacked a genuine business purpose and was economically

insubstantial, it is unnecessary for us to adopt either variant of

the sham-transaction doctrine currently used by the courts of ap-

peals.      See Compaq Computer Corp. & Subsidiaries v. Comm’r, 277

F.3d 778, 781-82 (5th Cir. 2001) (noting the competing variants

outlined in Rice’s Toyota World, Inc. v. Comm’r, 752 F.3d 89 (4th

Cir. 1985), and ACM P’Ship v. Comm’r, 157 F.3d 231 (3d Cir. 1998)).

We also express no opinion on the ancillary question whether the

business-purpose analysis of an alleged sham transaction that is a

§ 6221 partnership tax matter focuses on the subjective motivation

of the taxpayer partner or the flow-through partnership entity.

See 26 U.S.C. § 6221.

               AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                2